MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	168	
Docket:	      Aro-17-55	
Submitted	 	
  On	Briefs:	 July	19,	2017	
Decided:	     July	27,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                            IN	RE	BRADYN	B.	
	
	
PER	CURIAM	

	        [¶1]		The	parents	of	Bradyn	B.	appeal	from	a	judgment	entered	by	the	

District	 Court	 (Presque	 Isle,	 O’Mara,	 J.)	 terminating	 their	 parental	 rights	 to	

Bradyn	 pursuant	 to	 22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)	 (2016).	 	 Both	

parents	 challenge	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	 court’s	

findings	 that	 they	 are	 unfit,	 and	 the	 father	 also	 challenges	 the	 court’s	

discretionary	 determination	 that	 termination	 is	 in	 Bradyn’s	 best	 interest.1		

Because	 the	 evidence	 supports	 the	 court’s	 findings	 and	 discretionary	

determination,	we	affirm	the	judgment.	


    1	 	 Additionally,	 the	 father	 argues	 that	 he	 was	 deprived	 of	 either	 substantive	 or	 procedural	 due	

process	 because	 the	 court	 terminated	 his	 parental	 rights	 even	 though—in	 his	 view—it	 was	
impossible	for	him	to	comply	with	his	reunification	plan	due	to	a	change	in	his	visitation	schedule.		
The	father	did	not	raise	this	issue	at	the	termination	hearing,	however,	and	in	fact	he	agreed	that	he	
had	resolved	the	visitation	issue	but	was	unable	to	resume	visits	with	the	child	only	because	he	was	
arrested	 approximately	 one	 month	 before	 the	 termination	 hearing	 and	 remained	 incarcerated	 at	
the	time	of	the	hearing.		The	due	process	issue	is	therefore	unpreserved	and	we	do	not	address	it	
further.		See	Foster	v.	Oral	Surgery	Assocs.,	P.A.,	2008	ME	21,	¶	22,	940	A.2d	1102;	cf.	In	re	Zoe	M.,	
2004	ME	94,	¶	6,	853	A.2d	762.	
2	

      [¶2]		After	a	two-day	termination	hearing,	the	court	found,	by	clear	and	

convincing	evidence,	that	the	parents	were	unwilling	or	unable	to	protect	the	

child	 from	 jeopardy	 or	 take	 responsibility	 for	 the	 child	 within	 a	 time	

reasonably	calculated	to	meet	his	needs,	that	they	had	failed	to	make	a	good	

faith	effort	to	rehabilitate	and	reunify	with	the	child,	and	that	termination	of	

their	 parental	 rights	 was	 in	 the	 child’s	 best	 interest.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a),	 (b)(i)-(ii)	 &	 (iv);	 In	 re	 Robert	 S.,	 2009	 ME	 18,	 ¶	 15,	

966	A.2d	 894.	 	 The	 judgment	 terminating	 the	 parental	 rights	 of	 the	 mother	

and	father	includes	the	following	findings	of	fact,	all	of	which	are	supported	by	

the	evidence.		See	In	re	Gabriel	W.,	2017	ME	133,	¶¶	2-3,	---	A.3d	---.	

      [¶3]	 	 The	 father	 assaulted	 four	 women—including	 the	 child’s	 mother	

and	his	own	mother,	i.e.,	the	child’s	paternal	grandmother—either	before	this	

action	was	commenced,	while	it	was	pending,	or	both;	he	only	“superficial[ly]”	

engaged	in	a	batterers’	intervention	program	and	was	unable	to	complete	the	

program	because	he	was	arrested	one	month	before	the	termination	hearing	

and	 remained	 in	 custody	 at	 the	 time	 of	 the	 hearing;	 because	 he	 was	

incarcerated,	 he	 was	 also	 unable	 to	 continue	 participating	 in	 other	

reunification	 services,	 including	 substance	 abuse	 counseling	 and	 visits	 with	

the	 child;	 several	 months	 before	 his	 most	 recent	 arrest,	 and	 nearly	 one	 year	
                                                                                                          3	

after	 the	 child	 had	 been	 removed	 from	 his	 care,	 he	 had	 pleaded	 guilty	 to	 a	

Class	C	drug	furnishing	charge	and	was	subject	to	a	deferred	disposition,	see	

17-A	M.R.S.	 §§	1348	 to	 1348-C	 (2015);2	 he	 continued	 to	 abuse	 “multiple	

substances”	 while	 this	 matter	 was	 pending	 even	 though	 jeopardy	 was	 based	

in	part	on	his	“polysubstance	abuse”;	he	was	not	“open	and	honest”	with	his	

providers;	he	has	made	statements,	which	the	court	discredited,	that	he	does	

not	 understand	 what	 the	 Department	 and	 providers	 expect	 of	 him;	 and	 he	

feels	he	is	“the	victim”	in	this	proceeding.	

        [¶4]		The	mother	“has	a	lengthy	history	of	substance	abuse,	both	before	

and	 during	 this	 proceeding”;	 “admits	 using	 drugs	 until	 February	2016	 and	

alcohol	 to	 excess	 until	 after	 an	 altercation	 with	 her	 sister”	 in	 the	 summer	 of	

2016,	 which	 was	 several	 months	 before	 the	 termination	 hearing,	 even	

though—as	 with	 the	 father—jeopardy	 was	 based	 in	 part	 on	 her	

“polysubstance	abuse”;	and	she	“continues	to	maintain	a	relationship	with	[a	

person]	 .	.	.	who	 she	 should	 well	 know	 should	 not	 be	 in	 [the	 child’s]	 life,	 and	

who	 may	 well	 be	 a	 threat	 to	 her	 sobriety,”	 and	 for	 whom	 she	 had,	 in	 fact,	

recently	provided	transportation	when	he	was	released	from	prison.		

   2	 	 Title	 17-A	 M.R.S.	 §§	 1348-A	 and	 1348-B	 have	 since	 been	 amended,	 but	 the	 amendments	 are	

not	relevant	in	the	present	case.		See	P.L.	2015,	ch.	496,	§	10	(effective	July	29,	2016)	(codified	at	
17-A	 M.R.S.	 §	 1348-A	 (2016));	 P.L.	 2015,	 ch.	431,	 §	 43	 (effective	 July	 29,	 2016)	 (codified	 at	
17-A	M.R.S.	§	1348-B	(2016)).	
4	

         [¶5]	 	 Finally,	 the	 child,	 who	 was	 nearly	 five	 years	 old	 when	 the	

termination	 hearing	 was	 held,	 had	 been	 in	 foster	 care	 for	 approximately	 a	

quarter	 of	 his	 life,	 and	 his	 need	 for	 “permanency,	 stability,	 certainty,	 and	

competent	 parenting	 .	.	.	 in	 a	 safe	 and	 loving	 home”	 was	 being	fulfilled	 at	 his	

current	placement	where	he	was	“settled	and	happy.”		

         [¶6]		These	findings	are	sufficient	to	support	the	court’s	determinations	

that	the	parents	have	not	ameliorated	“the	serious	issues	of	substance	abuse,	

healthy	 relationships,	 and	 violence”	 that	 resulted	 in	 the	 removal	 of	 the	 child	

from	 their	 care;	 and	 that	 “[o]ver	 the	 15	 or	 so	 months	 [that]	 this	 case	 [was	

pending],	neither	parent	.	.	.	demonstrated	the	skills,	ability,	or	.	.	.	the	desire	to	

put	[the	child’s]	.	.	.	needs[]	and	his	safety	first.”		Accordingly,	the	court	did	not	

err	or	abuse	its	discretion	in	determining	that	the	parents	are	unfit	and	that	

termination	 of	 their	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 In	 re	

Cameron	B.,	2017	ME	18,	¶¶	10-11,	154	A.3d	1199;	In	re	Hannah	S.,	2016	ME	

32,	¶	9,	133	A.3d	590;	In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	30,	889	A.2d	

297.		

	        The	entry	is:	

                     Judgment	affirmed.	

	        	     	     	       	      	
                                                                                5	

Matthew	A.	Hunter,	Esq.,	Caribou,	for	appellant	Father	
	
Amy	McNally,	Esq.,	Woodman	Edmands	Danylik	Austin	Smith	&	Jacques,	P.A.,	
Biddeford,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
Human	Services	
	
	
Presque	Isle	District	Court	docket	number	PC-2015-16	
FOR	CLERK	REFERENCE	ONLY